DETAILED ACTION
This is on the merits of Application No. 16/388123, filed on 04/18/2019. Claims 1, 7-8, 10, 16, and 20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4540077 to Yamamoto et al.
Yamamoto (second embodiment) discloses:
(Claim 1) A clutch basket of a clutch for a transmission (Fig. 4), comprising: a clutch housing (4) shaped to house a clutch pack (unlabeled clutch pack) in the clutch housing, wherein the clutch housing has a housing outer diameter; a neck (axial portion between 4 and 3, see annotated Fig. below N1) integral with and extending axially from the clutch housing, the neck having a neck outer diameter smaller than the housing outer diameter; at least a first gear (3) integrally formed or mounted on, and in a fixed relationship with the neck and extending radially outward from the neck, wherein the first gear includes a first gear outer diameter; and a second neck portion extending axially from the neck away from the clutch housing (see annotated Fig. below element N2), wherein the housing outer diameter is different from the first gear outer diameter, 
(Claim 7) wherein the second gear outer diameter is different from the gear outer diameter (Fig. 4).
(Claim 8) wherein the second gear outer diameter is smaller than the first gear outer diameter such that the first gear extends radially outward of the second gear (Fig. 4).
(Claim 10) A clutch for a transmission (Fig. 4), comprising: a clutch basket, comprising: a clutch housing (4) shaped to house a clutch pack in the clutch housing, wherein the clutch housing has a housing outer diameter; a neck (See annotated Fig. 4 N1) integral with and extending axially from the clutch housing, the neck having a neck outer diameter smaller than the housing outer diameter; at least a first gear (3) integrally formed or mounted on, and in a fixed relationship with the neck and extending radially outward from the neck, wherein the first gear includes a first gear outer diameter; and a second neck portion (Annotated Fig. 4 N2) extending axially from the neck away from the clutch housing; an inner clutch member (7) disposed within the clutch basket; the clutch pack disposed within the clutch housing between the clutch housing and the inner clutch member the clutch pack operatively connected to the clutch housing and 
(Claim 16) A transmission, comprising: an input shaft having a plurality of input gears; and at least one clutch having: a clutch basket, comprising: a clutch housing shaped to house a clutch pack in the clutch housing, wherein the clutch housing has a housing outer diameter; a neck integral with and extending axially from the clutch housing, the neck having a neck outer diameter smaller than the housing outer diameter; at least a first gear integrally formed or mounted on, and in a fixed relationship with the neck and extending radially outward from the neck, wherein the first gear includes a first gear outer diameter, wherein the first gear is connected to an input gear of the plurality of input gears; a second neck portion extending axially from the neck away from the clutch housing, wherein the first gear outer diameter is smaller than the housing outer diameter such that the clutch housing extends radially outward past the first gear, wherein the second neck portion includes a second neck outer diameter smaller than 
(Claim 20) wherein the second gear is connected to a second input gear of the plurality of input gears (See Fig. 4).

    PNG
    media_image1.png
    953
    583
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.
Yamamoto (first embodiment) discloses:
(Claim 1) A clutch basket of a clutch for a transmission (Fig. 1), comprising: a clutch housing (4) shaped to house a clutch pack (5 6) in the clutch housing, wherein the clutch housing has a housing outer diameter; a neck (axial portion between 4 and 3, see annotated Fig. below N1) integral with and extending axially from the clutch housing; at least a first gear (3) integrally formed or mounted on, and in a fixed relationship with the neck and extending radially outward from the neck, wherein the first gear includes a first gear outer diameter; and a second neck portion (See annotated Fig. 1 below N2) 
(Claim 7) wherein the second gear outer diameter is different from the gear outer diameter (Fig. 1).
(Claim 8) wherein the second gear outer diameter is smaller than the first gear outer diameter such that the first gear extends radially outward of the second gear (Fig. 1).
(Claim 10) A clutch for a transmission (Fig. 1), comprising: a clutch basket, comprising: a clutch housing (4) shaped to house a clutch pack in the clutch housing, wherein the clutch housing has a housing outer diameter; a neck (See annotated Fig. 1 N1) integral with and extending axially from the clutch housing; at least a first gear (3) integrally formed or mounted on, and in a fixed relationship with the neck and extending radially outward from the neck, wherein the first gear includes a first gear outer diameter; and a second neck portion (Annotated Fig. 1 N2) extending axially from the neck away from the clutch housing; an inner clutch member (7) disposed within the clutch basket; the clutch pack disposed within the clutch housing between the clutch housing and the inner clutch member the clutch pack operatively connected to the clutch housing and the inner clutch member to engage the inner clutch member to the clutch housing when 
(Claim 16)
(Claim 20) wherein the second gear is connected to a second input gear of the plurality of input gears (See Fig. 1).
Yamamoto (first embodiment) does not disclose:
(Claims 1, 10, 16) the neck having a neck outer diameter smaller than the housing outer diameter, wherein the first gear outer diameter is smaller than the housing outer diameter such that the clutch housing extends radially outward past the first gear.
Yamamoto (second embodiment) teaches:
(Claims 1, 10, 16) the neck having a neck outer diameter smaller than the housing outer diameter, wherein the first gear outer diameter is smaller than the housing outer diameter such that the clutch housing extends radially outward past the first gear (See Fig. 4, neck portion between 4 and 3 is smaller than housing 4, gear 3 is smaller diameter than housing 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Yamamoto to have both the neck and first gear have a smaller outer diameter, as taught by the second embodiment of Yamamoto, in order to provide different spatial relationships in the system. It would have been an obvious matter of design choice to change the diameters of the neck and gear, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Alternatively, in the event that the connection between gear 3 and gear G2 is not a spline connection in Fig. 1, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the connection be a spline, as taught by the second embodiment Fig. 4 of Yamamoto, as an obvious design choice to the type of connection used. Spline connections between .

    PNG
    media_image2.png
    852
    584
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. The arguments provided will be refuted with the new ground of rejection. Applicant argues that Yamamoto appears only to disclose that clutch housing is splined to the shaft, not the neck and the second neck being splined to each other. First, Fig. 4 has been relied upon as a 102 rejection as the neck has been reinterpreted as shown in the above annotated figure 4. This neck is splined to the first neck with the gear teeth of G2. It is noted that no separate spline teeth have been established, simply that the second neck portion is splined to the neck. Therefore, the embodiment of Fig. 4 meets this limitation. Second, a 103 rejection is made combining the embodiments of Fig. 1 and Fig. 4. As shown in the annotated figure above, there is a connection S between the first gear 3 and second gear G2. As stated in the rejection, this appears to be a spline connection between the components. However, even if this is not a spline connection, the second embodiment does show a spline connection and this teaching could be applied to the first embodiment as an obvious modification of one type of connection for another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659